Marshall, J.
Is appellant “a religious . . . corporation” within tbe meaning of sec. 244, cb. 124, Laws of 1891 (tbe city charter of Superior) ? That is tbe vital question.
Tbe statutes furnish opportunity for incorporating religious bodies. Cb. 91. Appellant does not refer to that for existence. They also provide for forming corporations in general. Cb. 86. Appellant was organized under tbe latter. That is significant.
It seems tbe term “religious . . . corporation” in tbe Superior charter means tbe same as tbe similar term in cb. 91 of tbe Statutes. It is further considered that tbe declared *616purposes of appellant’s organization fall well within one or more of the purposes for which corporations may he organized tinder ch. 86. That provides for corporations for “benevolent, charitable or medical institutions . . . schools, . . . hospitals, asylums or other like institutions.”
The organizers of appellant, evidently, were not competent to incorporate as a religious corporation because it was essential to have a membership maintaining regular public worship as a church society, and the organization to be in connection with a church. Sec. 1990, Stats. (1898). There seems to have been a considerate puUnited States National Bank v. Poor Handmaids of Jesus Christrpose not to organize a religious corporation as the term is used in such section (sec. 1990), because otherwise it was not necessary to resort to ch. 86 on account of the educational and benevolent purposes mentioned in its articles. The section provides that the organization “in connection with a church” may be “for religious, charitable or educational purposes.” The dominant idea in the statute is that a church with a place of regular public worship is an essential to organization of a religious corporation. It' is the membership of the church, as such, that are empowered to organize, — for the purposes, primarily, of the church in the propagation of religious principles, the worshipful exercises in connection therewith, and the meetings, associations, and business incident thereto. That, ordinarily, in the main, includes a residence for the religious teacher, a church building, and the ground and other property in use and for use in carrying out the object of the organization to teach and otherwise promote religion along the lines of some particular belief.
The term “religious society,” in the general sense, has often been construed by courts. It is a body of persons organized for the purpose of maintaining religious worship only. Silsby v. Barlow, 16 Gray (82 Mass.) 329, 330. It is a body of persons who usually meet in some stated place for worship of God and religious instruction. Robertson v. Bul*617lions, 9 Barb. 64, 67. A society maintained for tbe support of public worship. Riffe v. Proctor, 99 Mo. App. 601, 74 S. W. 409. Thus tbe meaning of tbe term “religious corporation” suggests, at once, tbe limit of tbe term “property of a religious corporation” in case of there not being other words expanding by inference tbe ordinary meaning. There were such in Hebrew F. S. Asso. v. Mayor, etc. 4 Hun, 446. But we have tbe opposite here. Tbe words “parsonage or property owned,” etc., suggest as to tbe latter such as is for use in connection with tbe purpose for which the parsonage is owned, that is for religious purposes.
Eor tbe considerations mentioned, it is considered that, a corporation organized under cb. 86 of tbe Statutes for benevolent purposes, is not a religious corporation under tbe Superior charter; that tbe term “religious corporation” there is to be regarded as having reference to religious purposes, and tbe term “parsonage and other property” regarded as meaning parsonage and other property in use and for use for religious purposes as distinguished from mere benevolent or educational purposes, in tbe ordinary sense.
Tbe suggestion of exemption from taxation under sec. 1038 of tbe Statutes hardly merits notice, since that has no reference to taxes on account of special benefits or under police regulations. Yates v. Milwaukee, 92 Wis. 352, 66 N. W. 248; 1 Cooley, Taxation (3d ed.) 362. Tbe distinction has been made on tbe familiar principle that statutes on tbe subject of taxation are to be construed, where construction is permissible,' strictly against exemption. ,
By the Gourt. — Judgment affirmed.